Chester Green Estates, LLC v Arlington Chester, LLC (2018 NY Slip Op 03658)





Chester Green Estates, LLC v Arlington Chester, LLC


2018 NY Slip Op 03658


Decided on May 23, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 23, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2016-01448
 (Index No. 6965/14)

[*1]Chester Green Estates, LLC, appellant, 
vArlington Chester, LLC, et al., respondents (and a third-party action).


Fabricant Lipman & Frishberg, PLLC, Goshen, NY (Alan S. Lipman of counsel), for appellant.
MacVean, Lewis, Sherwin & McDermott, P.C., Middletown, NY (Kevin F. Preston of counsel), for respondents.

DECISION & ORDER
In an action for specific performance of two contracts for the sale of real property and for a judgment declaring that the contracts are binding and enforceable, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange County (Sandra B. Sciortino, J.), dated December 21, 2015, as denied that branch of its motion which was to vacate an order of the same court dated May 13, 2015, granting the defendants' application to dismiss the cause of action for specific performance and, in effect, for a declaration in their favor and directing the cancellation of the notice of pendency.
ORDERED that the appeal is dismissed as academic, with costs to the plaintiff, in light of our determination on a related appeal from an order of the Supreme Court, Orange County, dated March 31, 2015 (see Chester Green Estates, LLC v Arlington Chester, LLC, __ AD3d __ [Appellate Division Docket No. 2015-07222; decided herewith]).
DILLON, J.P., COHEN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court